Case: 4:19-cr-00961-SRC Doc. #: 2 Filed: 11/20/19 Page: 1 of 4 PageID #: 17

                                                                                       \?~l\E[))

                                                                                   NOV 2 0 2019
                               UNITED STATES DISTRICT COURT                       U.S. DISTRICT COURT
                               EASTERN.DISTRICT OF MISSOURI                     EASlERil! IJISTRICT OF MO
                                                                                       . ST. LOUIS
                                     EASTERN DIVISION


 UNITED STATES OF AMERICA,                             )
                                                       )
                        Plaintiff,
                                                       ~ : 4:19CR00961 SRC/NCC
                v.                                     )
                                                       )
 ANTHONY CALDWELL (1),                                 )         Count 1
    a/k/a "Peta Man,"                                  )
 ROMAN FRENCHIE (2),                                   )         Count 1
 TYRONE SIMS (3),                                      )         Count 1
    a/k/a "Bullet,"                                    )
 KEVIN WHITE (4),                                      )         Count 1
   ·a/k/a "Chucky,"                                    )
 MARTES MOSLEY (5),                                    )           Count 1
 MICHAEL MOORE (6),                                    )        .. Count 1
 MARICUS FUTRELL (7),                                  )           Count 1
    a/k/a "Rukus,"                                     )
 JAZMYNN LESTER (8),                                   )         Count 1
 AALIAH LESTER (9),                                    )         Count 1
 JIMMIESHA .WILLIAMS (10) and                          )         Count 1
 DENEISHA BAKER (11 ),                                 )         Counts 2 & 3
                                                       )
                        Defendants.                    )

                                           INDICTMENT

                                            COUNT ONE

              CONSPIRACY TO DISTRIBUTE AND POSSESS WITH INTENT
                TO DISTRIBUTE 400 GRAMS OR MORE OF FENTANYL i




        The Grand Jury charges that:

        Beginning at an exact time unknown to the Grand Jury but including January 2018, and

 continuing thereafter to the date of this indictment, in the Eastern District of Missouri, and

 elsewhere, the defendants,

                          ANTHONY CALDWELL, a/k/a "Peta Man,"
                                 ROMAN FRENCHIE,
                              TYRONE SIMS, a/k/a "Bullet,"
Case: 4:19-cr-00961-SRC Doc. #: 2 Filed: 11/20/19 Page: 2 of 4 PageID #: 18




                                KEVIN WHITE, a/k/a "Chucky,"
                                     MARTES MOSLEY,
                                     MICHAEL MOORE,
                               MARICUS FUTRELL, a/k/a "Rukus,"
                                     JAZMYNN LESTER,
                                    AALIAH LESTER, and
                                  JIMMIESHA WILLIAMS,

 did knowingly and willfully conspire, combine, confederate and agree with each other, and other

 persons known and unknown to this Grand Jury, to commit offenses against the United States, to

 wit: to distribute and possess with intent to distribute fentanyl, a Schedule II controlled substance,

 in violation of Title 21, United States Code, Section 841(a)(l).

         All in violation of Title 21, United States Code, Section 846; and

         With respect to each defendant, the amount offentanyl involved in the conspiracy

 attributable to each defendant as a result of his or her own conduct, and the conduct of others

 reasonably foreseeable to him or her, is 400 grams or more, in violation of Title 21, United States

 Code, Section 84l(b)(l)(A)(vi).

                                                COUNT TWO

                                   MAINTAINING A DRUG PREMISES

        The Grand Jury further charges that:

        Between on or about September 10, 2019 and September 20, 2019, within the Eastern

 District of Missouri, the defendant,

                                        DENEISHA BAKER,

 unlawfully and knowingly used and maintained a place located at 3740 Melba Place, St. Louis,

 Missouri for the purpose of distributing controlled substances, in violation of Title 21, United State~

 Code, Section 856(a)(l).
Case: 4:19-cr-00961-SRC Doc. #: 2 Filed: 11/20/19 Page: 3 of 4 PageID #: 19




                                                COUNT THREE

                    POSSESSION WITH INTENT TO DISTRIBUTE FENTANYL

         The Grand Jury further charges that:

         On or about September 20, 2019, in the Eastern District of Missouri,

                                            DENEISHA BAKER,

 the Defendan~ herein, did knowingly and intentionally possess with intent to distribute a mixture

 or substance containing fentanyl, a Schedule II controlled substance drug.

       In violation of Title 21, United States Code, Section 841(a)(l), and punishable under Title

 21, United States Code, Section 84l(b)(l)(C).


                                  FORFEITURE ALLEGATION

        The Grand Jury further finds by probable cause that:

         1.     Pursuant to Title 21, United States Code, Sections 853(a), upon conviction of an

 offense in violation of Title 21, United States Code, Sections 84l(a)(l) or 846, as set forth in

 Counts One and Two, the defendants sliall forfeit to, the United States of America ai;iy property,

 constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of such

 violations, and any property used, or intended to be used, in any manner or part, to commit, or to

 facilitate the commission of such violations.

        2.      Subject to forfeiture is a 'sum of money equal to the total value of any property,

 constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of the

 violations set forth in Counts One and Two.

        3.      Specific property subject to forfeiture includes, but is not limited to, the following:

                a. $9,255 U.S. currency;

                b. $13,200 U.S. currency;
Case: 4:19-cr-00961-SRC Doc. #: 2 Filed: 11/20/19 Page: 4 of 4 PageID #: 20




                c . .45 caliber Glock 21, semi-automatic pistol, Serial# KHR752;

                d. 7.62 x 39mm Soviet M43, PPU Mini Draco, Serial #PMD-07464-lSRO;

                e. lOmm Glock 29, semi-automatic pistol, Serial #VHX446;

                f. 7.62 x 39mm Soviet M43, PPU, Romarm/Cugir Draco, pistol, Serial #DB-1047-

        16RO;

                g. Glock 23 Gen 4, .40 S&W caliber, semi-automatic pistol, Serial #BFGG912;

        4.      If any of the property described above, as a result of any act or omission of the

 defendants:

                a.      cannot be located upon the exercise of due diligence;

                b.      has been transferred or sold to, or deposited with, a third party;

                c.      has been placed beyond the jurisdiction of the court;
                d.      has been substantially diminished in value; or

                e.      has been commingled with other property which cannot be divided without

                        difficulty,

 the United States of America will be entitled to the forfeiture of substitute property pursuant to

 Title 21, United States Code, Section 853(p).




                                                       A TRUE BILL.



                                                       FOREPERSON
JEFFERY B. JENSEN
United States Attorney


 PAUL J. D'AGROSA, #36966MO
 Assistant United States Attorney
